Citation Nr: 0312833	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  91-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to increased ratings for shell fragment wound 
scars of the right and left legs, each evaluated as 10 
percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. B. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO).  

In a December 1993 decision, the Board, inter alia, denied 
service connection for PTSD and increased ratings for shell 
fragment wound scars of the right and left legs.  The veteran 
duly appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  

While the case was pending before the Court, in May 1995, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed joint 
motions to vacate and remand those portions of the Board's 
December 1993 decision denying service connection for PTSD 
and increased ratings for shell fragment wound scars of the 
right and left legs.  In May and August 1995 orders, the 
Court vacated the Board's decision regarding these issues and 
remanded the matter for development and readjudication.  In 
September 1995, the Board remanded these matters to the RO 
for additional action as specified in the May 1995 joint 
motions.

While the matter was in remand status, by April 1996, rating 
decision, the RO granted service connection for PTSD and 
assigned an initial 10 percent rating, effective from May 9, 
1989.  The award of service connection for PTSD constitutes a 
full award of the benefit sought on appeal with respect to 
that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  However, the veteran thereafter perfected an appeal 
with the downstream element of the initial rating assigned 
for that disability.  Thus, the issue of entitlement to an 
initial rating in excess of 10 for PTSD is currently in 
appellate status.  (The appeal for an earlier effective date 
for the award of service connection for PTSD was withdrawn in 
a February 2000 statement).  Additionally, the veteran has 
perfected a separate appeal for a total rating based on 
individual unemployability due to service connected 
disabilities.  Consequently, the issues currently before the 
Board are those enumerated on the initial page of this 
decision.

In February 2000 written arguments, the veteran's attorney 
argued that if the benefits sought on appeal could not be 
granted in full, the Board should remand the matter to the RO 
for additional development of the evidence, including 
obtaining records from the Social Security Administration, as 
well as a VA medical examination to determine the severity of 
the veteran's service-connected PTSD and its impact on his 
ability to maintain employment.  Accordingly, in April 2000, 
the Board remanded the issues discussed above to the RO for 
such additional development of the evidence.  As discussed in 
more detail below, the RO has complied with all remand 
instructions, to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The veteran's shrapnel wound scars of the right and left 
leg are painful and tender, but produce no limitation of 
function.

2.  The veteran failed, without good cause, to report for VA 
medical examinations scheduled in connection with his claim 
for a rating in excess of 10 percent for PTSD and his claim 
for a total rating based on individual unemployability due to 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 10 percent for 
shrapnel wound scars of the right and left legs have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805 (2002), and as amended at 
67 Fed. Reg. 49,590 (July 31, 2002).

2.  The claim for a rating in excess of 10 percent for PTSD 
and the claim for a total rating based on individual 
unemployability due to service-connected disabilities are 
denied due to the veteran's failure to report for scheduled 
VA medical examinations without good cause.  38 C.F.R. § 
3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
an October 2002 letter.  This information was repeated in a 
February 2003 Supplemental Statement of the Case, which also 
included reference to the provisions set forth at 38 C.F.R. 
§ 3.655.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In view of the foregoing, the Board finds that the 
notification duties under the VCAA have been satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service medical records are on 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2002).  The RO has also obtained post-
service VA clinical records as well as records from the 
Social Security Administration.  There is no indication of 
any outstanding, pertinent medical evidence, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested.  38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2002).  

The record also shows that the veteran has been afforded 
numerous medical examinations in connection with his claim 
for increased ratings for shrapnel wound scars of the legs, 
which has been pending for approximately 15 years.  The Board 
finds that the reports of the examinations are sufficiently 
detailed and adequately address the specific criteria in the 
Rating Schedule.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Given these examination reports, together with 
voluminous post-service clinical records, the Board finds 
that an additional medical examination is not necessary to 
decide this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  

Regarding the remaining two issues on appeal, the Board notes 
that in April 2000, this matter was remanded in order to 
obtain a medical opinion as to the severity of the veteran's 
service-connected PTSD and its impact on his ability to 
maintain employment.  As set forth in more detail below, the 
RO unsuccessfully attempted to schedule the veteran for VA 
medical examinations on four occasions.  In a February 2003 
Supplemental Statement of the Case, the veteran and his 
attorney were advised that his claim for an increased rating 
for PTSD and his claim for a total rating based on individual 
unemployability were being denied based on his failure to 
report for scheduled VA medical examinations without good 
cause.  See 38 C.F.R. § 3.655 (2002).  Neither the veteran 
nor his attorney has since contacted VA to provide an 
explanation for his failure to appear or indicate a 
willingness to report for another examination.  

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran in this 
regard.

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claims.  As VA 
has fulfilled the duty to assist and notify, the Board finds 
that no additional action is necessary.  

I.  Increased ratings for shell fragment wound scars of the 
right and left legs

Factual Background

The veteran's service medical records show that on June 23, 
1968, he sustained multiple fragment wounds, including to 
both legs, in an accidental grenade explosion.  He was taken 
to the U.S. Marine Hospital in DaNang where his leg wounds 
were debrided.  On June 28, 1968, delayed primary closure of 
the wounds of both legs was performed.  Clinical records show 
that there was no artery involvement, but the veteran 
reported hypesthesia of the cutaneous distribution of the 
left peroneal nerve.  

On July 12, 1968, the veteran was admitted to the U.S. Army 
Hospital at Fort Ord, where examination revealed well-healed 
small scars on the lower extremities.  The veteran also 
related an area of hypesthesia inferiorly from a scar on the 
left lower leg in the area of the superficial peroneal nerve 
distribution.  Examination of the veteran's joints was 
normal, but for slightly decreased dorsiflexion in the right 
ankle.  X-ray examination of the ankles was normal.  The 
diagnoses on discharge on August 6, 1968 included multiple 
fragments wounds, including to both legs, with no artery 
involvement, and hypesthesia of the cutaneous distribution of 
the left peroneal nerve, secondary to fragment wounds.  

Subsequent service medical records show that in April 1969, 
the veteran reported that his right ankle and lower leg still 
hurt with standing and walking.  In June 1969, the veteran 
was examined in the Surgery clinic in connection with his 
complaints.  He reported numbness in the right calf below the 
area of the wound.  All the wounds were noted to be well-
healed.  The impression was healed fragment wounds and the 
examiner indicated that no disabling injuries were found on 
objective examination.  

At his June 1969 military separation medical examination, the 
veteran reported that he had been wounded in both legs in 
service.  He indicated that the right leg still gave him 
trouble.  Clinical evaluation revealed shell fragment wound 
scars of the legs.  No other abnormalities of the lower 
extremities, musculoskeletal system, or neurological system 
were detected.  

In November 1970, the veteran submitted an application for VA 
benefits, including service connection for fragment wounds of 
the legs.  In connection with his claim, the veteran 
underwent VA medical examination in January 1971, at which he 
reported pain in the right leg.  On examination, multiple 
scars were observed over the legs.  Manipulation of the scars 
revealed no pain or tenderness.  The examiner indicated that 
there was certainly no deformity involving the lower 
extremities.  There was normal range of motion of the knee 
joints, ankles, and toes.  The veteran was able to squat and 
recover with excellent muscle power.  The diagnoses included 
grenade wounds to the extremities with scars as described, no 
functional disability.  

In February 1971, the veteran underwent special neurological 
examination at which the examiner noted that Romberg and 
Babinski tests were negative.  The veteran was able to walk 
on his heels and toes without difficulty.  There were no 
pertinent sensory changes, but it was noted that if the wound 
scar on the veteran's right leg was tapped, it caused a 
tingling sensation down into the foot.  

By April 1971 rating decision, the RO granted service 
connection for shell fragment wound scars of the right and 
left legs and assigned an initial zero percent rating, from 
November 25, 1970.  

On VA medical examination in February 1977, the veteran 
reported sensitive shell fragment wound scars, leg spasms, 
and loss of feeling in portions of the skin on his right leg.  
On examination, there were several shrapnel wound scars on 
the lower extremities.  The scars were well-healed, slightly 
depressed, and not adherent.  Some of the scars were slightly 
to moderately sensitive to touch.  There was no damage or 
tissue loss to the underlying muscular structures or bony 
structures and there was no evidence of atrophy of the 
musculature of the thighs or legs.  There was an area of 
hypesthesia involving the medial aspect of the lower third of 
the right leg.  Deep tendon reflexes were hypoactive and 
equal on both sides.  The strength of both legs was of good 
quality.  X-ray studies revealed retained metallic fragments 
in the soft tissue of both legs.  The diagnoses included 
residuals of shell fragment wounds of the legs with retained 
foreign bodies.  

In a March 1977 rating decision, the RO increased the rating 
for the shell fragment wound scar of the veteran's right leg 
to 10 percent, effective March 15, 1976.  The zero percent 
rating for shell fragment wounds of the left leg was 
continued.  

In April 1988, the veteran filed a claim for an increased 
rating for his service-connected disabilities.  

In connection with his claim, the RO obtained VA clinical 
records, dated from August 1981 to October 1988.  In 
pertinent part, these records show that in a July 1983 annual 
treatment summary, it was noted that the veteran had been 
coming to the clinic since 1981 and was service-connected 
for, inter alia, shrapnel wounds of the right and left legs; 
however, it was noted that the veteran had largely been seen 
for many unrelated complaints, such as hypertension and 
gastrointestinal complaints.  In June 1987, the veteran 
sought treatment and claimed to have experienced muscle 
spasms in both legs since an in-service shrapnel wound 
injury.  The assessments were restless leg syndrome secondary 
to grenade injury and residual right saphenous nerve injury.  
The remaining clinical records corresponding to this period 
are entirely negative for complaints or findings referable to 
residuals of shrapnel wounds of the right or left leg.  

By November and December 1988 rating decisions, the RO denied 
the veteran's claim.  He appealed the RO's decision, claiming 
that he experienced "extreme pain and discomfort" as a 
result of his fragment wounds.

In May 1989, the veteran testified at a hearing at the RO.  
He indicated that he had scars on his right and left legs, 
muscle spasms, and experienced "painful nerves" from his 
buttocks down his legs.  He indicated that he was receiving 
pain medication for his disability, as well as a "relaxer 
medication."

In connection with his appeal, the veteran underwent VA 
medical examination in June 1989, at which he had numerous 
complaints, including leg pains, temporary paralysis of the 
legs, and tender scars.  On examination, the examiner noted 
multiple scars on the right leg which were all well-healed, 
minimally adherent, but moderately tender to palpation.  On 
the left leg, there were four one inch round scars clustered 
around the joint line between the thigh and knee.  These 
scars were also well healed, slightly adherent, and 
moderately tender.  The veteran indicated that he believed 
that he still had retained metallic fragments.  The 
impressions included multiple shell fragment wounds to both 
lower extremities resulting in residual multiple tender 
scars.  

By September 1989 rating decision, the RO increased the 
rating for the shell fragment wound scar of the veteran's 
left leg to 10 percent, effective April 29, 1988.  The 10 
percent rating for shell fragment wounds of the right leg was 
continued.  

At a March 1990 hearing, the veteran testified that he had 
uncontrollable spasms in his legs which he felt stemmed from 
his shrapnel wound injuries.  He claimed that, at times, the 
condition affected his ability to walk.  He also claimed that 
his legs were painful and his shrapnel wound scars were 
sensitive.  

Thereafter, the veteran submitted additional VA clinical 
records, showing that in August 1989, he sought treatment and 
claimed to have pain the saphenous nerve distribution as well 
as spasms in both legs at night.  The impression was right 
saphenous neuroplexy/causalgia and nocturnal myoclonus.  On 
follow-up examination in January 1990, it was noted that the 
veteran's saphenous nerve symptoms were probably the result 
of the in-service shrapnel wounds.  In a February 1991 
treatment record, the veteran's VA physician indicated that 
the veteran had complained of pain and numbness in the right 
leg, as well as occasional nocturnal jerking and spasms of 
both legs.  He noted that, according to the veteran, these 
symptoms started after he sustained multiple shrapnel wounds 
in Vietnam.  On neurological examination, the veteran 
reported sensory loss for pinprick, touch, and temperature 
sensation in the right saphenous nerve distribution.  
Otherwise, neurological examination was completely normal.  
Nerve condition studies of the right peroneal motor nerve and 
right superficial peroneal sensory nerves were normal, as was 
electromyogram of the muscles of the right leg.  The 
impression was right saphenous nerve (pure sensory) severe, 
probably from previous shrapnel wound, and cause of nocturnal 
myoclonic movement uncertain, probably physiological.  
Subsequent treatment records dated in March and April 1991, 
show continued complaints of leg spasms.

In a September 1990 statement the veteran claimed that he had 
sustained a "through and through" shell fragment wound 
injury to his right leg which "tore away muscle fibers" as 
well as a portion of the bone of the tibia.  He also 
indicated that his left leg had a neurological limitation 
because he was unable to walk more than 100 yards without his 
leg giving out.  He indicated that "[t]here is definite 
nerve involvement and I suspect it to be the femoral 
cutaneous nerve, anterior branch."  

The veteran underwent VA medical examination in January 1992.  
The examiner noted multiple fragment wounds of both legs 
which were well-healed, nonadherent, nontender, and without 
evidence of recent or old inflammation.  The impressions 
included multiple residual scars of both lower extremities.  

On VA neurological examination in January 1992, the veteran 
claimed that he was injured in a grenade explosion in 1968, 
after which he was unable to walk on his right lower 
extremity for at least two months.  He reported residuals of 
sciatica in his right leg, a "live nerve" in the right leg, 
as well as "restless legs" at night.  The examiner noted 
that the veteran had been evaluated in the neuromuscular 
clinical with electric diagnostic studies, including nerve 
conduction velocities of the right peroneal motor nerve and 
right superficial peroneal sensory nerve.  The results of 
these studies were within normal limits.  It was noted that 
nerve conduction velocities of the bilateral saphenous nerves 
were nondefinable for technical reasons and no conclusions 
could be drawn from these findings.  On objective 
examination, there was diminished appreciation of cold, 
pinprick, and light touch in the distribution of the 
saphenous nerve on the right.  There was also a palpable 
neuroma over the right saphenous nerve, which generated an 
electric shock-like sensation distally into the medial right 
leg.  The examiner indicated that neurological examination 
was otherwise intact.  The impressions were status post 
multiple shell fragment wounds of both lower extremities, 
with residual right saphenous neuropathy and palpable 
neuroma, resulting in residual pain and numbness in the 
distribution of the right saphenous nerve.  Also noted was 
restless leg syndrome by history, historically related to the 
1968 injury, but etiology not determined.  

By March 1993 rating decision, the RO granted service 
connection for a right saphenous nerve injury and assigned a 
10 percent rating, from May 9, 1989.  The 10 percent ratings 
for the shrapnel wound scars of the legs were confirmed and 
continued.  In a December 1993 decision, the Board denied 
ratings in excess of 10 percent for shell fragment wound 
scars of the right and left legs.  

On VA medical examination in December 1995, the veteran 
claimed that he had sustained through and through injuries to 
his right lower extremity in a grenade explosion.  He 
indicated that he had no fractures, but nonetheless required 
extensive physical therapy following the injury.  Since his 
separation from service, the veteran claimed that he 
continued to have pain in both lower extremities from the 
knees to the feet.  He indicated that he could walk unlimited 
distances using a cane and spend unlimited time on his feet.  
He denied any significant weakness in his lower extremities 
and also denied any paresthesias.  He indicated that he was 
taking no medication for his shrapnel would disabilities, 
other than an occasional Motrin.  A history of a fracture of 
the right fibula three years prior was noted, with casting 
for two months.  On examination, the veteran easily walked 
across the examining room, with a normal gait and a "good 
deal of pep in his step."  Motor strength was 5/5 in all 
major muscle groups, which were tested independently.  
Sensation was intact with the exception of the saphenous 
distribution of the right lower extremity.  There was some 
decreased sensation along the medial aspect of the leg from 
just below the knee to the region of the medial malleolus.  
He had normal sensation in the distribution of the peroneal 
nerve, as well as in the distribution of the sciatica.  
Reflexes were symmetrical and general appearance of the lower 
extremity was normal.  There was full range of motion of the 
hips, knees, and ankles, with no significant swelling or 
erythema.  There were well-healed through and through 
shrapnel wounds approximately three in the right lower 
extremity, with no evidence of muscle atrophy, nonhealing 
ulcers, or other skin changes.  X-ray studies showed evidence 
of an old well-healed fibular fracture; overall, the bone was 
excellent and there was no evidence of any significant intra 
articular or other bony or soft tissue process.  The examiner 
indicated that the veteran apparently sustained a through and 
through shrapnel wound to the right lower extremity with a 
transection of the saphenous nerve on the right side.  
Otherwise, he indicated that the veteran had a normal 
neurological examination, with normal gait and full strength.  
Based on the physical examination, aside from the small 
sensory loss, the examiner indicated that he was unable to 
find any other objective basis for any significant 
musculoskeletal disorders in either lower extremity.  The 
diagnosis was status post through and through shrapnel wound 
of the right lower extremity with mild superficial nerve 
damage.  The examiner indicated that he did not expect the 
condition to cause the veteran any significant functional 
disability.  

VA clinical records dated from April 1992 to December 1998, 
show that the veteran was seen on a frequent basis for 
numerous complaints.  In pertinent part, these records show 
that in December 1992, the veteran reported right leg pain.  
It was noted that in July 1992, he had fractured his right 
fibula and ankle in an altercation with another person.  In 
September 1993, the veteran reported pain in the right leg 
and left buttock radiating to the left leg, as well as muscle 
spasms at night.  The assessments included grenade fragments 
right and left leg, right saphenous nerve, status post right 
tibula and fibula fracture in 1992, and left sciatica.  In 
July 1994, the veteran reported pain in the low back 
radiating to the left buttock and leg; it was noted that a 
CAT scan had shown pressure on a lumbar nerve root.  In May 
1997, he complained of, inter alia, pain in his foot, leg, 
and shoulder.  Thereafter, the veteran was seen in the pain 
clinic on a regular basis in connection with his complaints 
of chronic low back and right ankle pain, status post 
fracture.  The remaining records corresponding to this multi-
year period are negative for complaints attributed to 
shrapnel wounds of the legs.  

On VA medical examination in February 1999, the veteran 
delineated numerous complaints, including a right saphenous 
nerve injury and wounds to the left leg.  On examination, 
there were multiple small scars on the lower extremities, 
which were well-healed.  The examiner indicated that the 
veteran did not have limited function of standing or walking 
and noted that the scars were not disfiguring and did not 
appear to have resulted in any motor damage.  There was 
normal motor function, but sensory was decreased along the 
right medial aspect of the calf down to the dorsum of the 
right foot.  Reflexes were equal and +1.  X-ray examination 
of the right and left legs showed tibial exostosis (which was 
previously noted as congenital) and retained foreign bodies 
in the soft tissues.  The diagnoses included status post 
shrapnel wounds that caused injury to the right saphenous 
nerve.  It was noted that the right saphenous neuropathy 
causing numbness in the right lower extremity was strictly 
sensory and did not cause any motor problems.  

As set forth above, in April 2000, the Board remanded the 
issues on appeal to the RO for additional development of the 
evidence.  Pursuant to the Board's instructions, the RO 
obtained records from the Social Security Administration.  
These records, consisting largely of VA and private clinical 
records dated in the 1970's and 1980's, pertain almost 
exclusively to treatment for a psychiatric disability and 
hypertension.  A history of injury in a grenade explosion in 
service is noted, and records show that the veteran was seen 
by VA in the 1970's in connection with complaints in 
connection with those injuries.  

Also obtained by the RO were additional VA clinical records, 
dated form March 2000 to February 2003, showing that the 
veteran continued to be seen on a regular basis in connection 
with his various medical problems.  In pertinent part, these 
records show that he was treated for lumbar disc disease with 
associated low back pain radiating to the left buttock and 
legs, and leg numbness, as well as bilateral foot pain felt 
to be due to idiopathic peripheral neuropathy or nerve 
impingement from the lumbar spine.  The veteran's history of 
shrapnel wounds to the left leg in service was noted on 
several occasions.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran's shell fragment wound scars of the right and 
left legs have been rated as 10 percent disabling under 
Diagnostic Code 7804, pertaining to superficial scars.  38 
C.F.R. § 4.118 (2002).  

The Court has held that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  The Court has also held that any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

After reviewing the pertinent evidence in this case, the 
Board finds that Diagnostic Code 7804, involving superficial 
scars, is the most appropriate diagnostic code here.  As set 
forth in more detail below, this finding is based on the 
history, diagnoses, and symptomatology of the veteran's 
disability.

The Board notes that the criteria for rating disorders of the 
skin, including scars, were amended effective August 30, 
2002.  See 67 Fed. Reg. 49590, 49596 (2002).  Where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
generally apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); see also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33,421 (2000).  As the veteran has been 
apprised of the change in the rating criteria, the Board 
finds that it is not necessary to remand the matter for the 
issuance of another supplemental statement of the case.  
Bernard v Brown, 4 Vet. App. 384 (1993).

Under the old criteria, a 10 percent rating was assigned for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Other scars were rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The new criteria are substantially the same.  Under the 
amended version of Diagnostic Code 7804, a 10 percent rating 
is warranted for superficial scars that are painful on 
examination.  (A superficial scar is one not associated with 
underlying soft tissue damage).  Diagnostic Code 7805 has not 
changed, providing that scars may be rated on limitation of 
function of the affected part.  

Applying the facts in this case to these criteria, the Board 
finds that a rating in excess of 10 percent is not warranted 
for shrapnel wound scars of the right or left leg.  As set 
forth above, the RO has assigned a 10 percent rating for 
scarring on each extremity, based on the notations of 
tenderness and pain on examination.  This is the maximum 
schedular rating assignable under Diagnostic Code 7804.  

The Board has considered whether a higher rating would be 
warranted under Diagnostic Code 7805, for scars which limit 
function of the body part that they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  In this case, however, there is 
no objective evidence of record of functional impairment due 
to the scars of the veteran's legs.  For example, on VA 
medical examination in December 1995, the examiner concluded 
that the veteran's shrapnel wound residuals did not cause any 
significant functional disability.  

Here, the Board observes that the residuals of the veteran's 
shrapnel wound include injury to the saphenous nerve, with 
resultant symptoms such as pain and numbness.  However, a 
separate 10 percent rating is already in effect for this 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8527.  
That provision provides a maximum schedular rating of 10 
percent for severe to complete paralysis, neuritis, and 
neuralgia of the internal saphenous nerve.  Thus, the Board 
may not consider the symptoms attributable to the saphenous 
nerve injury in rating the veteran's shrapnel wound scars, 
without violating the rule against pyramiding.  38 C.F.R. § 
4.14 (2002).

Likewise, the Board notes that the veteran has complained of 
additional symptoms, which have been not been shown to be 
related to the in-service shrapnel wounds of the right and 
left leg.  In that regard, the Board notes that recent 
medical evidence notes that the veteran experiences radiating 
pain in the lower extremities and burning in the feet which 
has been attributed to nonservice-connected degenerative disc 
disease, peripheral neuropathy, and a post-service fracture 
of the tibia and fibula.  As set forth above, nonservice-
connected symptoms may not be considered when evaluating the 
degree of disability associated with the service-connected 
shrapnel wound residuals.  See 38 C.F.R. § 4.14 (providing 
that the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided).  38 C.F.R. § 4.14.  

Given the arguments of the veteran on appeal, the Board has 
also considered application of the provisions pertaining to 
muscle impairment, specifically that due to shell fragment 
wounds.  See 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 (2002).  In 
that regard, it is noted that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  See 62 Fed. Reg. 
30235-30240 (June 3, 1997).  See Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  In this matter, the Board has 
considered both the old and new criteria, but notes that the 
revised provisions of 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 and 
applicable diagnostic codes have not undergone any 
substantive changes.  In any event, the Board finds that 
application of these provisions is inappropriate given the 
nature of the veteran's original shrapnel wound injuries and 
the residuals of that injury.

In that regard, the Board notes that although retained 
metallic fragments in the soft tissue have been noted, the 
medical evidence of record contains no indication that the 
veteran's shrapnel wound residuals include the cardinal signs 
and symptoms of muscle disability, such are loss of power, 
weakness, lowered threshold of fatigue, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Rather, his strength has consistently been 
described as normal, with no indication of atrophy, impaired 
tonus, and the like.  It is also noted that records 
corresponding to treatment following the original injury 
contain no indication of a muscle injury.  After carefully 
reviewing the evidence of record, and considering the nature 
of the original wound and current symptomatology, the Board 
finds that application of the criteria pertaining to muscle 
injuries is inappropriate.

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2002), but notes 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, it has not been alleged or shown that 
the veteran has required frequent hospitalizations for his 
shrapnel wound residuals of the right and left legs, nor is 
there any indication that such disability has produced marked 
interference with employment.  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Brambley v. Principi, No. 01-1156 (U.S. Vet. 
App. Feb. 27, 2003); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
ratings in excess of 10 percent for shrapnel wound scars of 
the right and left legs.  Thus, the benefit-of-the-doubt 
doctrine is not applicable, and increased ratings must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

II.  Entitlement to a rating in excess of 10 percent for PTSD 
and a total rating based on individual unemployability due to 
service connected disabilities.

Factual Background

As set forth above, in April 2000, the Board considered the 
evidence of record and determined that an additional VA 
medical examination was necessary in order to evaluate the 
severity of the veteran's PTSD and its effect on his ability 
to maintain employment.  Thus, the Board remanded the matter 
to the RO for additional development of the evidence, to 
include obtaining a psychiatric examination and opinion.

In a September 2000 letter to the veteran's attorney, the RO 
advised of the importance of reporting for medical 
examinations scheduled in connection with the veteran's 
claims.  The RO advised that failure to report for scheduled 
examinations would result in adjudication of the claim on the 
basis of the evidence of record, or in a denial of the claim.  

In a July 2001 letter, the veteran's attorney advised the RO 
that the veteran had a new address of record.  He requested 
that the RO send all correspondence to the veteran at his new 
address, with a copy to him.  

According to copies of e-mail correspondence between the 
office of a fee basis medical examiner and the RO, the 
veteran was notified of a scheduled December 7, 2001 medical 
examination in a November 2001 letter; however, he failed to 
report for the examination, without explanation.  The 
examiner thereafter contacted the RO who provided the 
examiner with another address for the veteran, as provided by 
his attorney in the July 2001 letter.  The examiner sent 
another notification letter to the veteran advising him of a 
scheduled December 21, 2001 medical examination, but the 
letter was inexplicably returned as undeliverable and the 
examination was cancelled after the veteran failed to report.  
Thereafter, the veteran called the examiner, stating that he 
had received a letter asking him to contact the office.  The 
examiner advised the veteran to contact the RO to have his 
examination rescheduled.

Thereafter, the veteran's examination was rescheduled for 
January 25, 2002.  Upon receiving notice of the examination, 
however, the veteran contacted the examiner and requested 
that his appointment be cancelled due to "bad arthritis."  
He requested that the examination be rescheduled sometime 
during the second week of February.  He also requested that 
the examiner call his lawyer regarding the scheduling of his 
examination.  

In February 2002, the RO contacted the veteran's attorney by 
telephone regarding scheduling of the veteran's medical 
examination.  According to a Report of Contact, the attorney 
indicated that he would speak to the veteran and get back to 
the RO with further instructions.  Approximately one month 
passed and the veteran's attorney had not returned the RO's 
phone call.  The RO again contacted the veteran's attorney in 
March 2002.  The attorney indicated that he had spoken to the 
veteran regarding the importance of reporting for his medical 
examinations.  He indicated that the veteran had stated that 
he would report for the examinations.  

Thereafter, the veteran's examination was rescheduled for 
March 11, 2002.  In a May 2002 letter, however, the examiner 
advised the RO that the examination had been cancelled as the 
veteran had not reported, claiming a lack of transportation.  
Since that time, neither the veteran nor his attorney has 
requested rescheduling of the veteran's examination, 
indicated a willingness to report, or otherwise communicated 
with VA regarding his appeal.  

In a February 2003 Supplemental Statement of the Case, a copy 
of which was provided to the veteran's attorney, the veteran 
was advised that his claims were denied due to his failure to 
report for scheduled VA medical examinations.  The RO 
provided the veteran with the provisions of 38 C.F.R. 
§ 3.655.  The veteran and his attorney were afforded a 60 day 
period to respond to the Supplemental Statement of the Case, 
but neither has since contacted VA.  

Law and Regulations

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2002).

Pursuant to 38 C.F.R. § 3.655 (2002), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with a claim 
for increase, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and the death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2002).



Analysis

In this case, in April 2000, the Board considered the medical 
evidence of record and agreed with the veteran's attorney 
that it was insufficient to evaluate the veteran's claims.  
The matter was then remanded to the RO for additional 
development of the evidence; however, the veteran repeatedly 
failed to report for scheduled VA medical examinations.

As noted above, the record is clear that the notice of at 
least three of the scheduled examinations was duly mailed to 
the veteran at his most recent address of record.  See also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (regarding 
presumption of regularity).  There is some indication that 
one of the notices may have been returned as undeliverable; 
however, it was apparently sent to the veteran at his most 
recent address of record.  In Wamhoff v. Brown, 8 Vet. App. 
517 (1996), the Court found that notice of a required VA 
examination mailed to the veteran's address on file was 
sufficient to trigger his duty to appear for such 
examination.  The Board also observes that the veteran was 
advised of his duties to report for the examination and the 
adverse consequences of failing to do so.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

Despite such notification, the veteran has failed to report 
for four medical examination appointments.  His excuses for 
his failure to do so apparently include bad arthritis and, 
most recently, lack of transportation.  He has not since 
contacted the RO to indicate his willingness to report for an 
examination.  

Under the circumstances of this case, the Board finds that 
the record lacks evidence from which the Board can find that 
the veteran had good cause for failing to report for his 
medical examinations.  With respect to the veteran's excuse 
that he could not report for the January 25, 2002 medical 
examination due to bad arthritis, the Board notes that while 
illness is considered "good cause" for failing to report 
for a medical examination, the record contains no medical 
evidence substantiating the veteran's claims of an inability 
to report due to arthritis.  In fact, the record shows that 
the veteran was seen at the Los Angeles VA outpatient clinic 
on January 31, 2002, less than one week after the scheduled 
examination; at that time, he complained of gastroesophageal 
reflux disease.  No complaints or findings of arthritis were 
recorded at that time.  There is no other objective evidence 
of record to substantiate the veteran's assertions that he 
was suffering from arthritis of such severity to prevent him 
from attending the scheduled medical examination.

Likewise, the Board notes that the record contains no 
objective evidence to substantiate the veteran's assertions 
that he lacked transportation to the March 2002 medical 
examination, which the Board notes was apparently scheduled 
at a private clinic approximately 10 miles from his home.  In 
that regard, it is noted that the veteran has reported in 
clinical settings that his hobbies include riding Harley 
Davidson motorcycles.  He was also seen at the Los Angeles VA 
outpatient on March 1 and March 14, 2002, with no apparent 
transportation difficulties.  In any event, the Board notes 
that lack of transportation is not an example of good cause 
as set forth in 38 C.F.R. § 3.655, particularly in light of 
the fact that the veteran has not indicated a willingness to 
cooperate with VA's efforts to provide him with a medical 
examination.  See Olson v. Principi, 3 Vet. App. 480, 482-83 
(1992) (holding that financial hardship associated with 
traveling to VA examination site not considered good cause 
for failure to appear).  

In summary, the Board finds that the veteran's apparent 
recalcitrance is reflective of his unwillingness to report 
for a VA medical examination; his failures to report do not 
constitute good cause, particularly in light of the RO's 
repeated attempts to accommodate him.  Thus, his claim of 
entitlement to a rating in excess of 10 percent for PTSD and 
his claim for a total rating based on individual 
unemployability due to service-connected disabilities must be 
denied, pursuant to 38 C.F.R. § 3.655.  The Board notes that 
the regulatory provision in question is nondiscretionary 
under the circumstances in this case.  Neither the RO nor the 
Board has the authority to adjudicate a claim for increase on 
the merits where a claimant fails to report for a scheduled 
examination without good cause.  In reaching this decision, 
the Board again notes that the veteran was fully advised by 
the RO that the examination was required and that failure to 
report for same would have an adverse effect on his appeal.

The Board wishes to advise the veteran that he may file a 
claim for an increased rating for PTSD or a total rating 
based on individual unemployability in the future if he 
believes his service-connected disabilities have increased in 
severity.  If he does so, however, he is of course obligated 
to cooperate with VA's efforts to assist him by appearing for 
any required medical examination.


ORDER

Entitlement to increased evaluations for residuals of shell 
fragment wounds of the right and left legs is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied.



____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

